Citation Nr: 0105956	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-02 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chronic 
undifferentiated schizophrenia currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The appellant served on active duty from June 1971 to April 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant was also seeking a total 
disability rating based on individual unemployability, which 
was granted in February 1999 with an effective date of August 
1997, the date of receipt of the claim.  There has been no 
challenge to the effective date assigned and the matter is 
not currently a case in controversy.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained by the RO.

2. The medical evidence does not show total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Part 4, 
Diagnostic Code (DC) 9204 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased disability rating for 
his service-connected chronic undifferentiated schizophrenia.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites that 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA mental status examinations in June 1997 and 
November 1998.  Additionally the appellant's disability was 
evaluated through the use of social and industrial field 
surveys in September 1997 and January 1999.  The RO collected 
identified medical records.  There is no indication in the 
record that there is any additional evidence that has not 
been associated with the claims file, and the Board finds he 
is not prejudiced by appellate review.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).

The rating schedule provides a 70 percent evaluation for 
schizophrenia where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Finally, in deciding claims for VA benefits, "when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant was first granted service connection for his 
schizophrenia by a rating decision dated in February 1983.  
This decision established a schedular disability rating of 50 
percent from April 1, 1979.

This rating was confirmed and continued during the next 15 
years.  In May 1997, the appellant filed a claim seeking an 
increased evaluation for his schizophrenia.  The RO granted 
an increase to 70 percent effective May 22, 1997 and the 
appellant has appealed that decision, seeking a 100 percent 
rating.

The appellant underwent a VA examination in June 1997.  At 
the examination the appellant complained of auditory and 
visual hallucinations.  The examiner noted that the appellant 
was clean and adequately groomed.  The appellant was alert 
and oriented times three and exhibited a depressed mood.  The 
appellant showed some odd behavior, his affect was blunted 
and his attention and concentration were fair.  The 
appellant's speech was clear and coherent.  The examiner 
found that he was hallucinating at the time of the 
examination.  The appellant was not suicidal or homicidal.  
The appellant had good impulse control and fair-to-poor 
judgment and insight.  The examiner provided a diagnosis of 
schizophrenia, chronic, undifferentiated type, and provided a 
Global Assessment of Functioning (GAF) score of 55.  A GAF 
score of 55 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard 
v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  

A social and industrial survey was performed in September 
1997.  The social worker found that the appellant was dressed 
and groomed.  The appellant complained of insomnia, 
nightmares and nervousness.  He reported that he mostly stays 
at home and watches TV or reads.  The appellant's mother 
reported that the veteran neglects hygiene at times and tends 
to isolate himself and is explosive at times.  A neighbor who 
was interviewed said that she observed adequate behavior at 
home by the appellant.  There was no indication of 
hallucinations.

The appellant and his sister testified at a personal hearing 
before a hearing officer in October 1998.  The appellant 
testified that he hears voices, that he is socially isolated 
and has nightmares.  He testified that he has difficulty 
sleeping.  His sister testified that the appellant has no 
friends and tends to isolate himself.  She testified that he 
does not converse with neighbors and does not see his 
children often.

The appellant underwent a second VA examination in November 
1998.  It was reported that the veteran's last psychiatric 
hospitalization was in 1985 and that he last worked as a 
driver in 1977.  The veteran came to the interview somnolent, 
under the effects of medication.  The appellant complained of 
insomnia, feelings of isolation, and hearing voices at night.  
The examiner noted that the appellant was casually dressed 
with a rather careless personal appearance.  The appellant's 
speech was relevant and coherent but poorly elaborated.  The 
examiner found no active hallucinations or delusions. The 
appellant had a flattened affect.  The appellant was oriented 
in person, place and time, and had some memory lacunae.  The 
examiner found the appellant's judgment fair and in insight 
poor.  The examiner assigned a GAF score of 55.  A GAF score 
of 55 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See Carpenter, 
8 Vet. App. at 242 (1995)

A Social and Industrial Survey was performed in January 1999 
at the direction of the examining physician.  The social 
worker visited the appellant's house and found the appellant 
was not home.  He was interviewed later in an office setting.  
The appellant was dressed and was clean and groomed.  He 
complained of anxiety, insomnia, auditory hallucinations and 
nightmares.  The appellant stated he spent most of his time 
at home and did not help with chores or errands and did not 
converse with any neighbors.  The appellant's stepfather 
indicated that the appellant does help with chores and 
errands and does converse with neighbors.  Three neighbors 
were interviewed who all said the appellant will readily 
converse and shows adequate and normal behavior and hygiene.  
Two of the neighbors indicated that the appellant does help 
with errands and chores around his house, but the third 
denied this.

Based on the above the Board finds that the appellant does 
not meet the criteria for a 100 percent disability rating for 
his service-connected schizophrenia.  There is no evidence of 
gross impairment of thought processes or communication.  In 
fact the examiners have noted that his speech is relevant and 
coherent.  There is no evidence of grossly inappropriate 
behavior.  There is no evidence that the appellant presents a 
persistent danger of harming himself or others, in fact at no 
point is there any evidence he is suicidal or homicidal.  The 
appellant is capable of performing the activities of daily 
living including maintaining minimal personal hygiene.  The 
appellant is not disoriented as to time or place and does not 
have memory loss for names of close relatives, or his own 
name.  The appellant does suffer from auditory 
hallucinations, but these are not shown to be persistent.  
The Board recognizes that the veteran has been in receipt of 
disability benefits from social security due to his 
psychiatric disability for some time, but there is no 
suggestion in the record that his psychiatric manifestations 
are greater than those for which a 70 percent rating are 
assigned.  Overall, the Board finds that the appellant's 
symptoms do not most closely approximate the criteria for a 
100 percent rating for schizophrenia.  The only criteria for 
a 100 percent rating that the appellant meets is 
hallucinations, and even then it is not shown by the evidence 
that they are persistent.  Additionally, both VA examiners 
provided GAF scores of 55 which is indicative of moderate 
symptoms which is not consistent with a 100 percent 
disability rating.  In any event, without evidence 
establishing any of the other criteria for a 100 percent 
rating, the Board finds that the appellant's symptoms do not 
rise to the level required for a 100 percent disability 
rating. 

Therefore, the Board finds that the appellant does not meet 
the criteria for an increased rating for his schizophrenia, 
currently evaluated as 70 percent disabling.



ORDER

Entitlement to a disability evaluation for chronic 
undifferentiated schizophrenia in excess of 70 percent is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

